Citation Nr: 1455842	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-24 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred on February 7, 2011, at Sparrow Hospital.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to November 1978.  The appellant in this case is a third party collection agency for the private medical provider Sparrow Hospital who treated the Veteran on February 7, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 denial letter by the Department of Veterans Affairs (VA) Medical Center in Battle Creek, Michigan.


FINDINGS OF FACT

1.  On February 7, 2011, the Veteran was admitted to Sparrow Hospital for emergency hospital care.

2.  A VA facility was not feasibly available to provide the necessary emergency hospital care, testing, and treatment.
 
3.  The Veteran was enrolled in the VA Health Care System as of February 7, 2011, and had received medical care within the 24-month period preceding that date.

4.  The Veteran is financially liable to the provider of the emergency hospital care rendered on February 7, 2011.

5.  There is no evidence that the Veteran has insurance to defray all or part of the costs of the emergency hospital care provided on February 7, 2011.

6.  There is no evidence that the Veteran has a remedy against a third party for payment of all or part of the costs of the emergency hospital care provided on February 7, 2011.

7.  The Veteran is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 (West 2002) for the emergency hospital care, testing, and treatment on February 7, 2011.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses incurred at a non-VA medical facility on February 7, 2011, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.1000-08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to payment of or reimbursement for emergency medical expenses incurred as a result of the Veteran's February 7, 2011 treatment at Sparrow Hospital, which constitutes a complete grant of the appellant's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

As noted above, the appellant in this case is a third party collection agency for the private medical provider Sparrow Hospital which treated the Veteran on February 7, 2011.  The appellant alleges that reimbursement for the medical expenses incurred by the Veteran on February 7, 2011 is warranted.

Initially, the Board observes that the evidence does not show that the Veteran's medical treatment on February 7, 2011, was pre-authorized.  Turning to unauthorized medical expenses, Congress authorized reimbursement or payment for unauthorized emergency medical expenses under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002). 

Section 1728, Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120. 

38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 pertain to treatment received at a non-VA facility for non-service connected disabilities.  In order to be eligible for payment or reimbursement for emergency services under such circumstances, a veteran must show that the treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

To obtain payment under this set of criteria, the claimant is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d) (2014).

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities. Discussion of the differences between the "old" and "new" VA regulations is not required as the claim is granted including based on a finding that the treatment received by the Veteran was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The "prudent layperson" standard was the applicable standard both prior to and after the regulations were revised.

The appellant contends that reimbursement for emergency medical care provided to the Veteran at Sparrow Hospital on February 7, 2011 is warranted.  The VAMC denied the claim on the basis that the treatment was not for an emergent condition.

The appellant submitted the Veteran's medical records from Sparrow Hospital for his treatment on February 7, 2011, which reveal that he was brought to the emergency room that afternoon with complaints of chest pain.  The appellant notes that the Veteran was brought to Sparrow Hospital because it was the closest facility and the ambulance was required to take the Veteran to the closest facility.

The Board finds that a reasonably prudent person would believe that complaints of chest pain were likely an emergent situation, and that the Veteran's life might be in danger if he was not treated at the closest medical facility.  Further, the Veteran's address of record is in Lansing, Michigan (the same town that Sparrow Hospital is located in), and the closest VA Medical Center is located in Battle Creek, Michigan, over 50 miles away.  As a reasonably prudent person would believe that complaints of chest pain were likely an emergent situation, and because the closest medical facility to the Veteran's home was Sparrow Hospital with the closest VAMC over 50 miles away, the Board finds that the claim for payment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  

Moreover, the evidence shows that the emergency services were provided in a hospital emergency department; the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding February 7, 2011; that the Veteran is financially liable to the provider of emergency treatment for that treatment; that there is no evidence that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; and that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  Thus, all of the criteria for payment or reimbursement for the expenses incurred on February 7, 2011 at Sparrow Hospital have been met.  Accordingly, the appellant is entitled to the benefit sought on appeal.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred by the Veteran at Sparrow Hospital on February 7, 2011 is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


